DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
This action is in reply to the amendment filed on 11/10/2021. Claims 1-3, 6-7, 9-15 and 19-20. Claims 1, 19, and 20 have been amended by Applicant. Claims 1 and 3-4, 6-14, 16-17, and 19-20 are currently pending and are allowed. Claims 2, 5, 15, and 18 were previously cancelled.

Reasons for Allowance
Rejections under 35 U.S.C. 101 were previously overcome and withdrawn in the Non-Final Rejection dated 08/09/2021. 
Rejections under 35 U.S.C. 103 are withdrawn as none of the prior art of record, taken individually or in combination teach all the limitations of the independent claims 1, 19, and 20 for: wherein the user input quality risk factor (U) is the absolute value of the difference between a measure of the new training input sequence and a measure of the monitored user input sequence; computing a risk score for a supply chain based on the obtained supply chain risk factors and the user input quality risk factor, wherein the risk score is computed as follows: where: n is an amount of the risk factors, Ri are quantifications of the risk factors, and Ki are constants;
The rejection of claims 1-3, 6-7, 9-15 and 19-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hess et al. (10410142) in view of Hajimusa et al. (US PG PUB 20170344251), Bevan, e. (2016). Different Strokes for Different Folks? Revealing the Physical Characteristics of Smartphone Users from their Swipe Gestures. International Journal of Human-Computer Studies (herein after referred to as Bevan (2016)), Rome et al. (US PG PUB 20160364558), and Ahmed (US 20060224898 A1) is withdrawn. 
The closest relevant art is as follows:
Hess et al.  (10410142): Hess teaches detecting the supply chain risk relating to the item; wherein the plurality of supply chain risk factors comprises a demand risk factor, a supply risk factor, an environmental risk factor, a business risk factor, a physical plant risk
Hajimusa et al. (US PG PUB 2017034425): Hajimusa teaches: internal risks are user input quality risk factors or comparing a user input to a training sequence; obtaining a training user input sequence, wherein the training user input sequence includes a training; and recording a number of user input deviations within a predetermined time interval. However, Hajimusa does not teach wherein the user input quality risk factor (U) is the absolute value of the difference between a measure of the new training input sequence and a measure of the monitored user input sequence; computing a risk score for a supply chain based on the obtained supply chain risk factors and the user input quality risk factor, wherein the risk score is computed as follows: where: n is an amount of the risk factors, Ri are quantifications of the risk factors, and Ki are constants.
Rome et al. (US PG PUB 20160364558): Rome teaches wherein the monitored user input sequence further comprises a mouse sequence, which includes a cursor move event; wherein the monitored user input sequence further comprises a keystroke sequence; and wherein the monitored user input sequence further comprises a mouse sequence, which includes a cursor move event. However, Rome does not teach wherein the user input quality risk factor (U) is the absolute value of the difference between a measure of the new training input sequence and a measure of the 
Ahmed (US 20060224898 A1): Ahmed teaches a digraph interval, and a trigraph interval; a single-click event, and a double- click event. However, Ahmed does not teach wherein the user input quality risk factor (U) is the absolute value of the difference between a measure of the new training input sequence and a measure of the monitored user input sequence; computing a risk score for a supply chain based on the obtained supply chain risk factors and the user input quality risk factor, wherein the risk score is computed as follows: where: n is an amount of the risk factors, Ri are quantifications of the risk factors, and Ki are constants.
Karuppasamy (US 20170213168 A1): Karuppasamy teaches a plurality of supply chain inputs associated with the supply chain network are received. The plurality of supply chain inputs may include, but are not limited to supply chain contributors, supply chain parameters, and supply chain data sources, the supply chain data sources being selected based on the supply chain parameters. However, Karuppasamy does not teach wherein the user input quality risk factor (U) is the absolute value of the difference between a measure of the new training input sequence and a measure of the monitored user input sequence; computing a risk score for a supply chain based on the obtained supply chain risk factors and the user input quality risk factor, wherein the risk score is computed as follows: where: n is an 
Zhai et al. (US 20160299685 A1): Zhai teaches determining input values for various features associated with the indications of user input (such as positional coordinates of the user inputs at a presence-sensitive input device, particular keys traversed by the user input, time values at which the computing device determined the user inputs, and types of the user inputs. As the computing device detects user inputs over time (e.g., subsequent taps and/or portions of continuous gestures), the computing device may generate a sequence of “frames” of input values for the various features that are sampled by the computing device over time However, Zhai does not teach wherein the user input quality risk factor (U) is the absolute value of the difference between a measure of the new training input sequence and a measure of the monitored user input sequence; computing a risk score for a supply chain based on the obtained supply chain risk factors and the user input quality risk factor, wherein the risk score is computed as follows: where: n is an amount of the risk factors, Ri are quantifications of the risk factors, and Ki are constants.
The closest relevant non-patent literature:
Bevan (2016): Bevan teaches a swipe distance in millimeters nor a swipe time in milliseconds, and wherein the monitored user input sequence comprises a touchscreen sequence…, a user swipe event and a user swipe distance, wherein the user swipe distance includes a distance moved of a finger along a touchscreen. However, Bevan does not teach wherein the user input quality risk factor (U) is the absolute value of the difference between a measure of the new training input sequence and a measure of 
The closest foreign reference:
Bathiche (WO 2014047084 A1): Bathiche teaches a swipe distance touch inputs are detected using touch sensors associated with keys of a keyboard. Based on the touch inputs, a gesture indicative of a mousing function is recognized. In one or more implementations, the mousing function is a function configured to click, scroll, pan, zoom, move a cursor or pointer displayed on a display device, cause a menu to be displayed on a user interface, or the like and a user may tap one finger while another finger remains in contact with the keyboard to indicate a mouse click. In various implementations, such gestures may be utilized when they do not conflict with other gestures recognized by the computing device. However, Bathiche does not teach wherein the user input quality risk factor (U) is the absolute value of the difference between a measure of the new training input sequence and a measure of the monitored user input sequence; computing a risk score for a supply chain based on the obtained supply chain risk factors and the user input quality risk factor, wherein the risk score is computed as follows: where: n is an amount of the risk factors, Ri are quantifications of the risk factors, and Ki are constants.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/J.L.G./
Examiner, Art Unit 3624  
                                                                                                                                                                                                  /MEHMET YESILDAG/Primary Examiner, Art Unit 3624